DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to systems, methods, and devices related to delay indication.  In particular, the device may identify a first frame received from a first station device, wherein the first frame comprises a first transition delay field, wherein the first transition delay field comprises a first transition delay value associated with a power state transition. The device may determine a wake up receiver (WUR) frame comprising an indication for waking up the main radio of the first station device. The device may cause to send the WUR frame to the first station device based on the first transition delay value. .  Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5-9, 10, 12, 14-18 and 19 (renumbering as 1-15 respectively) are allowed.

Regarding claims 1, 10 and 19, the closest prior arts:
LI et al (US 20190253973 A1 Cont PCT Priority Date: Jun 29, 2017) discloses devices, non-transitory computer-readable medium and methods for identifying a first frame received from a first station device (Fig.7, par 0059-0060, 0064, 0201, 0205), wherein the first frame comprises a first transition delay field (par 0060, 0200, 0205), wherein the first transition delay field comprises a first transition delay value associated with a power state transition (par 0059, 0200, 0203); wherein the first transition delay value indicates a transition time from a first power state associated with a primary connectivity radio (PCR) to a second power state of the PCR (par 0059, 0076 and 0159);
generate a wake up radio (WUR) frame comprising an indication for waking up the main radio of the first station device (Fig.3, par 0091, 0163); 
cause to send the WUR frame to the first station device (Fig.3, par 0163); and 
cause to send a non-WUR frame to the main radio of the first station device based on the first transition delay value (par 0203).

Shellhammer et al (US 20180295595 A1, Priority Date: Apr 3, 2018) discloses devices and methods for: determine a specific value of the first transition delay field, and wherein the specific value is used to indicate that the first transition delay of the WUR capabilities element, indicating a transition time is larger than the largest possible transition delay value indicated by the first transition delay field (Fig. 5, par 0122-0123);

AHN et al (US 20200015166 A1, Cont PCT Priority Date:  Jan 16, 2018) discloses devices and methods for: wherein the transition delay field is included in a WUR capabilities element of the WUR frame, and wherein the specific value is used to indicate that the first transition delay of the WUR capabilities element, indicating a transition time from the first power state associated with the PCR to the second power state of the PCR (fig.9, par 0114-0115).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine a specific value of the first transition delay field, wherein the transition delay field is included in a WUR capabilities element of the WUR frame, and wherein the specific value is used to indicate that the first transition delay of the WUR capabilities element, indicating a transition time from the first power state associated with the PCR to the second power state of the PCR, is larger than the largest possible transition delay value indicated by the first transition delay field” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a specific value of the first transition delay field, wherein the transition delay field is included in a WUR capabilities element of the WUR frame, and wherein the specific value is used to indicate that the first transition delay of the WUR capabilities element, indicating a transition time from the first power state associated with the PCR to the second power state of the PCR, is larger than the largest possible transition delay value indicated by the first transition delay field” as recited in claim 10.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a specific value of the first transition delay field, wherein the transition delay field is included in a WUR capabilities element of the WUR frame, and wherein the specific value is used to indicate that the first transition delay of the WUR capabilities element, indicating a transition time from the first power state associated with the PCR to the second power state of the PCR, is larger than the largest possible transition delay value indicated by the first transition delay field” as recited in claim 19.

Claims 1, 10 and 19 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 3, 5-9, 12 and 14-18 are allowed by virtue of their dependency on claims 1 and 10 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/XUAN LU/Examiner, Art Unit 2473   


 /KWANG B YAO/ Supervisory Patent Examiner, Art Unit 2473